DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 do not further limit the subject matter of claim 1 because the limitations cited in claim 2-3 has already been included in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Shitrit (2020/0206826 A1).
Shitrit discloses the invention including:
Claim 1-3; a tool head 20 configured to contact a workpiece to be processed and process the workpiece; a tool shank comprising a body 58 and a fixing recess 60 formed by recessing from one end of the body in an axial direction of the body; and a fixing shaft comprising a shaft body 40 formed by extending from the tool head and a shaft extension 40 extending from the shaft body in a direction facing away from the tool head, wherein the shaft extension is inserted into the fixing recess to achieve fixing (see Fig. 7); and at least a portion of the shaft extension has a non-circular cross-section (see Fig. 7), and a shape of the fixing recess matches a shape of the shaft extension (see Fig. 7).
Claim 9; at least one reinforcing section 44, each of the at least one reinforcing section extending from an end of the second section facing away from the first section in a direction perpendicular to the first section.
Claim 10; the at least one reinforcing section comprises two reinforcing sections are provided, and the two reinforcing sections are symmetrically (relative to the vertical axis as in Fig. 3) provided with respect to the second section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shitrit (2020/0206826 A1).
	Shitrit discloses the invention substantially as claimed except for each of the cross-section of the first section and the cross-section of the second section has a shape selected from a group consisting of a triangle, a rectangle, a trapezoid, a pentagon, a hexagon, an ellipse, a waist, or combinations thereof.  It would have been an obvious matter of design choice to modify the device of Shitrit by providing the above limitations, since such modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being one of numerous configurations a person of ordinary skill in the art would find obvious.  See Graham v. John Deere Co., 383 U.S. 1, 148USPQ 459.

Allowable Subject Matter
Claims 4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507. The examiner can normally be reached Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724